Order entered July 15, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-01571-CV

                JOANN SEMPLE AND CAROL MATTHEWS, Appellants

                                             V.

                                FRED VINCENT, Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-14-11180

                                         ORDER
       We GRANT appellants’ July 14, 2016 motion to extend time to file amended brief and

ORDER the amended brief filed no later than July 29, 2016.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE